Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Fajkowski on 07/15/2022.
The application has been amended as follows: 
In the CLAIMS:
Cancel claim 3.
Cancel claim 4.
Cancel claim 9.
Insert new claim 90 with the language “The material according to claim 39 wherein the leaf fibre comprises leaves of one or more plants of the Bromeliaceae family.”
Insert new claim 91 with the language “The material according to claim 39 wherein the leaf fibre comprises a relatively high content of the leaves of Ananas Comosus (Linn), pineapple.”
Insert new claim 92 with the language “The material according to claim 39 wherein the material comprises fibres having a linear mass density of from about 10 to 20 tex.” 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a nonwoven material comprising a finishing resin layer and a multilayered stack comprising discrete interconnected layers comprising a composite fiber that is a mixture of 50 w/w% of an enzymatically degummed leaf fiber of enzymatically degummed stem fibers or mixtures thereof which are derived from one or more plants from the Bromeliaceae and about 15-20 w/w% of a fusible polymer wherein the multilayered stack is coated with the finishing resin layer and the finishing resin layer and the fusible polymer are different and processing the nonwoven according to the claimed process. The closest prior art includes Ferrante and Quadrant Plastics. Ferrante teaches a nonwoven with a fusible polymer, but does not teach the claimed specific composition of the nonwoven nor the different fusible polymer and finishing resin layer. Quadrant Plastics teaches a nonwoven fabric made of pineapple fibers, but does not teach the specifically claimed composite with the different fusible polymer and finishing resin layer not the tumbling process. Therefore the present claims are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789